Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 1 of 12 PagelD# 2

UNDER SEAL

IN THE UNITED STATES DISTRICT COURT FOR THE

 

   
    

 

    

 

 

 

 

EASTERN DISTRICT OF VIRGINIA | L &£

Alexandria Division JUL | 2 249 -

UNITED STATES OF AMERICA, =. CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

  

Vv. Case No.: 1:19-mj-318
JOHN RUSSELL KESTEL,
and

ANDREW DOHERTY KAVOIAN,

Defendants.

Smee ee ee ee ee ee

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANTS
I, Beau O. Bilek, being duly sworn, hereby depose and state as follows:

I. INTRODUCTION

i This affidavit is made in support of a criminal complaint charging John Russell
KESTEL and Andrew Doherty KAVOIAN with Conspiracy to Manufacture and Distribute
Anabolic Steroids, a Schedule III Controlled Substance, in Violation of Title 21 United States
Code, Sections 841(a)(1) and 846.

2; I have been a Special Agent with the Drug Enforcement Administration (DEA)
for more than fourteen years. Prior to my tenure at the DEA, I served as a Patrol Agent with the
U.S. Border Patrol for more than five years. As a Special Agent with the DEA, I have received
specialized training in the ways, manners, and means used by those who unlawfully distribute
controlled substances. I have participated in investigations involving unlawful narcotics
distribution, as well as in the execution of numerous search warrants, which resulted in the

seizure of controlled dangerous substances and narcotics proceeds. Through investigations and

]
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 2 of 12 PagelD# 3

training, I have also become familiar with the use by drug traffickers of telephones to
communicate, the patterns of activity of drug traffickers, the types and amounts of profits made
by drug dealers, and the methods, language, and terms that are used to disguise the activities and
nature of the profits from their illegal drug dealings.

3. I am an “investigative or law enforcement officer of the United States” within the
meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United
States who is empowered by law to conduct investigations of and to make arrests for offenses
enumerated in Section 2516(1) of Title 18, United States Code.

4. The information contained herein is based on personal knowledge, information
provided to your affiant by sworn law enforcement officers, and information obtained from
public records, cooperative witnesses, and other sources as indicated herein.

5. Moreover, this affidavit is not intended to include each and every fact and matter
observed by me or known to the government relating to the subject matter of this investigation.
Instead, this affidavit contains only those facts which are necessary to establish probable cause to
support the issuance of a criminal complaint and arrest warrant against John Russell KESTEL
and Andrew Doherty KAVOIAN for violations of Title 21, United States Code, Sections
841(a)(1) and 846, conspiracy to distribute Schedule III controlled substances, to wit: anabolic
steroids identified as testosterone propionate, testosterone phenylpropionate, testosterone
decanoate, and testosterone cypionate, among others.

6. Throughout this investigation, law enforcement officers and agents have worked
together to gather and record information about the illegal activities of those under investigation.

This affidavit is based in part on my personal knowledge derived from my participation in this
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 3 of 12 PagelD# 4

investigation and in part on information provided by other officers and agents who have
participated in this investigation.

Il. PROBABLE CAUSE

he In or around April 2017, special agents with the DEA in Northern Virginia
received information from multiple investigative agencies that shipping records reflecting that
pill press components, binding agents used in the tableting process, and parcels from companies
in China suspected of manufacturing controlled substances were all being shipped to addresses in
Springfield, VA, associated with KESTEL. The two main addresses listed as receiving these
materials were RM. Springfield, VA, (“Address 1”) and
ag. Springfield, VA (“Address 2”). Address 1 is identified as a UPS Store in Springfield, VA,
where records show that a private mail box was leased by KESTEL beginning in or around
February 2016. Address 2 is a private townhome-style residence which was KESTEL’s
residence during the period relevant to the conduct described herein.

8, The investigative material provided to me also included details about a parcel
originating in China that was seized during a border search by law enforcement on or about July
26, 2016, which contained 1.2 kilograms of anabolic steroids. Based on my training experience,
I know that anabolic steroids are classified as a Schedule III controlled substance pursuant to 21
United States Code, Section 812. The recipient of this parcel was identified on the package and
it is a person who is now known to me. I will refer to this person as uncharged co-conspirator |
(UCC-1). UCC-1 resides in Rancho Cucamonga, CA. Financial records identify substantial
financial activity during this time frame between UCC-1 and KESTEL, among several other

individuals.
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 4 of 12 PagelD# 5

9. On or about June 14, 2017, DEA agents including your affiant were surveilling
Address 2 when they observed local law enforcement officers from the Fairfax County Police
Department (“FCPD”) enter the residence. The FCPD presence at the residence was unrelated to
my surveillance activity. I subsequently learned that officers from the FCPD arrived in order to
serve an arrest warrant for an individual who I will refer to as Cooperating Witness 1 (“CW-1”),
whose identity is now known to me and who resided at Address 2. The FCPD did not encounter
CW-1 at Address 2. However, the FCPD officers were granted consent to search for CW-1 by
the lone occupant of the residence.

10. This search revealed suspected controlled substances in plain view. The FCPD
officers obtained a search warrant to search the residence for additional controlled substances.
This search warrant was executed later in the day on or about June 14, 2017. The subsequent
search confirmed that Address 2 is KESTEL’s primary residence.

11. During this search, equipment consistent with a clandestine laboratory were
discovered in the basement of Address 2. The laboratory took up a large portion of the basement
and consisted of a room containing a tableting machine (pill press) with quantities of powder in
containers and a separate room containing glass vessels, heating and sterilization equipment, and
shipping/packaging supplies. Large quantities of physical evidence from this laboratory were
seized by the FCPD. The laboratory included a large amount of finished product; analysis by a
law enforcement testing facility confirmed the presence of over five kilograms of anabolic
steroids, listed in Schedule III of the schedule of controlled substances. These substances
included (but were not limited to): testosterone propionate, testosterone phenylpropionate,
testosterone decanoate, testosterone isocaproate, testosterone cypionate, testosterone enanthate,

methenolone acetate, and methenolone enanthate. The majority of these controlled substances
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 5 of 12 PagelD# 6

were packaged for sale with labeling affixed and in a form (liquid or tablet) ready for
consumption.

12. A large amount of packaging and shipping supplies were found alongside the
Schedule III steroids in the basement of Address 2, including, but not limited to, small plastic
Ziploc bags which were used to package the tablets, and small 10 mL glass vials which
contained liquid steroids. These glass vials containing liquid steroids had labels affixed to the
side describing the substance within each vial and identifying the amount of substance in the
vial. Many of these vials were labeled “Alpha Labz”. Sheets of labels unattached to vials were
also found. Larger quart sized clear plastic bags were found which were used to contain the bulk
tablets with handwritten labeling such as “Clem” or “Ciagra”. Scores of USPS Priority Mail
boxes and envelopes were stacked near the steroids as well. A Foodsaver vacuum sealer, bubble
wrap, and preprinted shipping labels were also found in this same area.

13. Based on my training and experience, I know that this material described n
paragraph 12, considered collectively with the large quantity of Anabolic Steroids seized, is
consistent with the future distribution of controlled substances on a widespread scale.

14. Near this packaging area were found numerous documents which appeared to
represent orders from individuals requesting the same types of steroids recovered from the
clandestine laboratory at Address 2. Several of these documents were labeled as invoices with
the name “Alpha Labz” at the top, matching the labels of the glass vials. These invoices
included a delivery address, billing address, payment method, product description (unit price,
quantity), and price total. These documents listed the products as “ANADROL”,
“DIANABOL”, “MAST E”, “TEST PROP” and “TMT” among others. Based on my training

and experience, I know these descriptions to refer to Schedule III anabolic steroids.
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 6 of 12 PagelD# 7

15. Located in a separate room from the packaged steroids and shipping items was an
area containing a tableting or pill press machine which combines an active ingredient with a
binding agent to create a tablet or pill for consumption. Near the pill press was a shelving unit
which contained white plastic bins which appeared to contain powdered dyes. On another
shelving unit in the area by the pill press was found a clear plastic bag containing a white
powdered substance with a label indicating it had been shipped from “The Press Club Nutrition”
and which contained microcrystalline cellulose. Based on my training and experience, I know
that microcrystalline cellulose is commonly used in vitamin supplements or tablets as a binding
agent. The reports received by DEA agents in or around April 2017 specifically mentioned
parcels coming from “The Press Club Nutrition” manifested as containing microcrystalline
cellulose as possibly being used in an illicit pill press operation.

16. Next to this microcrystalline cellulose was a plastic Tupperware type bin which
had a label which read “Clomid 1:3-8mm RED”. I believe this represents the finished
product of clomid/clomifene or clomiphene citrate with a ratio of substance to binding agent, pill
press dye size, and coloring used in the tablet. Based on my training and experience, I know that
Clomid is a substance commonly used in body building which increases testosterone levels.
Further, Clomid is only legally obtained in the United States with a doctor’s prescription.

17. _ Records obtained from the UPS Store where KESTEL leased a private box
identified an email address used by KESTEL to create an account with UPS. Information
obtained from KESTEL’s email address pursuant to a Federal search warrant included emails
containing photographs of the pill press seized from the basement of Address 2 on or about June
14, 2017, described above. In addition, the search of KESTEL’s email address revealed emails

containing invoices bearing the name “Alpha Pro Labs” along with the same symbol as those
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 7 of 12 PagelD# 8

vials and invoices bearing the name “Alpha Labz” seized from the basement of Address 2 on or
about June 14, 2017. One such invoice listed UCC-1 as a recipient and included a delivery
address in Rancho Cucamonga, California, that matched the address received by the DEA in or
around April 2017.

A. KESTEL Uses “Resellers” Including CS-1 and Andrew KAVOIAN

18. As described above, several invoices or order forms seized from Address 2 on or
about June 14, 2017, mentioned recipients by name and address. One of these individuals was
contacted by law enforcement in or around August 2017, and will be referred to as Confidential
Source 1 (“CS-1”). CS-1 does not have a criminal record and voluntarily granted law
enforcement an interview where they detailed their history of purchasing steroids from KESTEL.
No promises or threats were made to CS-1 in exchange for information.

19. CS-1, who knew KESTEL by the alias “Devan Banks,” stated that he would resell |
steroids he had purchased from KESTEL at a profit. CS-1 would place aggregate orders for
various clients on a website owned and operated by KESTEL, who would then ship steroids
directly to the clients. CS-1 informed your affiant that he was one of several resellers, including
Andrew KAVOIAN, working with KESTEL.

20. | _CS-1 informed your affiant that KESTEL and UCC-1 utilized a private Facebook
group to solicit interest in the purchase of steroids. Once the interest of a prospective customer
was confirmed through interactions on social media, they were directed to KESTEL’s password
protected website. In addition, KESTEL and CS-1 would utilize encrypted communications

| applications to discuss the illicit sale and distribution of steroids and related products. CS-1
stated that he would place orders with KESTEL on behalf of approximately 40 to 50 other

clients.
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 8 of 12 PagelD# 9

21. | CS-1 stated that when he first began purchasing steroids from KESTEL in or
around November 2014, he knew that orders placed on KESTEL’s website were fulfilled by both
KESTEL and UCC-1. Specifically, CS-1 knew that KESTEL provided “tabs,” or oral steroids,
while UCC-1 separately provided the “oils” or injectable steroids. At some point, CS-1 stated
that KESTEL began producing “oils,” as well.

22. One invoice seized from the clandestine laboratory located at Address 2 on or
about June 14, 2017, bore the address of a storefront in Lomita, California, that leases private
mailboxes. Records obtained from that company revealed that the mailbox identified on the
invoice seized at Address 2 was leased by KAVOIAN.

23. Information obtained pursuant to a Federal search warrant from a computer seized
at Address 2 on or about June 14, 2017, along with financial records obtained by your affiant
revealed that from at least September 2016 through at least September 2017, KAVOIAN was
placing orders for steroids with KESTEL on behalf of others. Specifically, KAVOIAN sent text
messages to KESTEL in order to update orders submitted on behalf of others for “test prop.”
Based on my training and experience, I know that “test prop” refers to testosterone propionate, a
Schedule III anabolic steroid.

24.  CS-1 informed your affiant that at times when KESTEL was unable to fulfill
orders for steroids and related products, KESTEL told CS-1 that he could place orders with
KAVOIAN.

25. In or around September 2018, an individual who shall be referred to as
Confidential Source 2 (“CS-2”) and who resides in Fort Worth, Texas, informed your affiant that
he purchased both “oils” and raw steroid components from KAVOIJAN. In or around February

2019, on the instructions of DEA special agents including your affiant, CS-2 placed an order for
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 9 of 12 PagelD# 10

anabolic steroids with KAVOIAN, and requested that the anabolic steroids be shipped to an
address within the Eastern District of Virginia. KAVOIAN agreed to supply the anabolic
steroids and requested that CS-2 make payment to a PayPal account identified by email address
andykavoian@gmail.com. In or around March 2019, a parcel arrived at the address provided to
KAVOIAN containing substances labeled as testosterone propionate, trenbolone enanthate, and
anavar. Based on my training and experience, | know that these substances are Schedule III
anabolic steroids.

B. KESTEL Engages in Aggravated Identity Theft

 

26. In or around January 2017, KESTEL created accounts at several financial
institutions, including Wells Fargo Bank and Circle Internet Financial, Inc., in the name of CW-
1. At the time the accounts were created, CW-1 was incarcerated in Florida for unrelated crimes.
KESTEL created these financial accounts under the false name in order to conceal the scope of
his financial activity involving his illegal drug distribution business.

27. In order to create an account at Circle Internet Financial, Inc., KESTEL
transmitted a photograph of himself holding a Florida driver’s license bearing CW-1°s name and
KESTEL’s photograph. The Florida driver’s license transmitted by KESTEL to Circle Internet
Financial, Inc. bore license number F623]. Records obtained by your affiant
revealed that this number corresponds to CW-1’s Florida driver’s license number.

28. CW-1 informed your affiant that they did not give KESTEL permission to use
their name or identity in order to create these accounts. According to CW-1, at the time the
accounts were created, CW-1’s Florida driver’s license had been revoked.

29, In addition, the documents seized from the basement of Address 2 on or about

June 14, 2017, included a cellular telephone bill for an account in the name of CW-1, listing
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 10 of 12 PagelD# 11

Address 1 as the billing address. The cellular telephone account was opened in or around May
2017, when CW-1 was incarcerated. Further, the payment account associated with the cellular
telephone account was a Wells Fargo account in CW-1’s name that had been opened in or around
January 2017.

C. KESTEL and Others Engage in Money Laundering
To Further the Drug Trafficking Conspiracy

30. | CS-1 informed your affiant that over the course of his partnership with KESTEL,
they made at least twelve (12) cash deposits into Wells Fargo accounts purported to belong to
CW-1 totaling approximately $52,484. CS-1 was aware that the true owner of the accounts was
KESTEL. The purpose of the cash deposits was to promote the carrying on of the steroid
distribution scheme and to conceal the proceeds of the illegal steroid distribution scheme.

31. | Records obtained from Wells Fargo and PNC Bank revealed that between in or
around January 2016 and June 2017, KAVOIAN made at least 144 transfers from a PayPal
account in his wife’s name to a Wells Fargo account in CW-1’s name and a PNC Bank account
in KESTEL’s name totaling approximately $88,824.76. At least one of these transactions
matches an invoice seized from Address 2 on or about June 14, 2017, in both timing and amount.

32. Records obtained from online financial services providers Venmo, PayPal, and
Coinbase revealed that beginning as early as in or around August 2015 through at least June 13,
2017, KESTEL created accounts using various names, including CW-1, the Devan Banks alias,
as well as other aliases and the names of other real people, and frequently changed the names on
these accounts to promote the carrying on of the steroid distribution scheme and to conceal the

proceeds of the illegal steroid distribution scheme.

10
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 11 of 12 PagelD# 12

D. KESTEL Unlawfully Purchases and Possesses a Firearm
33. In or around June 2017, CS-1 asked KESTEL if he would trade steroid products

in exchange for a firearm. Specifically, CS-1 offered to trade an AR-style rifle worth
approximately $1,200 to KESTEL in exchange for anabolic steroids. CS-1 subsequently shipped
the firearm from Florida to Virginia. CS-1 informed your affiant that he never received the
steroid products promised by KESTEL in return for the firearm. According to CS-1, KESTEL
informed CS-1 that he could not fulfill CS-1’s order because he had been “raided.”

34. | A Daniel Defense AR-style rifle was seized from Address 2 on or about June 14,
2017.

35. Inor around August 1999, KESTEL was convicted of dealing in stolen property,
a felony, in Fort Pierce, Florida. Based on my training and experience, I know KESTEL is
prohibited from possessing a firearm pursuant to Title 18, United States Code, Section 922(g).

E. KESTEL Travels Outside the United States

36. Shortly after the search of Address 2 and the seizure of the illicit materials found
there, KESTEL traveled to Peru and remained there for approximately six months. In or around
November 2017, KESTEL returned to the United States and again resides within the Eastern
District of Virginia.

37. According to records provided to your affiant by the Department of Homeland
Security, KESTEL traveled to Hong Kong, China, in or around March 2019. Specifically,
KESTEL traveled to Hong Kong from Dulles International Airport, within the Eastern District of
Virginia, arriving on or about March 1, 2019. KESTEL then departed Hong Kong and returned
to Dulles International Airport on or about March 9, 2019. Based on my training and experience,

I know that China is a source nation for many controlled substances, including the base

11
Case 1:19-mj-00318-TCB Document 2 Filed 07/12/19 Page 12 of 12 PagelD# 13

components necessary for the manufacture of anabolic steroids. Further, CS-1 stated that
KESTEL informed CS-1 he received raw materials for the manufacture of anabolic steroids from
China.
CONCLUSION
38. Based on the foregoing facts, there is probable cause to believe that from at least
in or around December 2015 through at least June 2017, in the Eastern District of Virginia and
elsewhere, John Russell KESTEL and Andrew Doherty KAVOIAN knowingly and unlawfully

engaged in a conspiracy to manufacture and distribute anabolic steroids, Schedule III controlled

    

substances, in violation of Title 21, United States Code, Sections 846 and 841(a)(1).

   

Beau O.'Bilek
Special Agent
Drug Enforcement Administration

Subscribed to and sworn before

methis (2 day of July, 2019.
js) ___<S0e&

John F. Anderson

he 1éJohn FY Anderson
United States Magistrate Judge
